DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 11-15, and 17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cattani et al (USPAP 2021/0184576).
	Regarding claim 1, Cattani’s Fig. 6 shows an apparatus comprising:
an n-type high-side field effect transistor (S1) coupled to a first power supply rail (Vin) and an inductor (L);
an n-type low-side field effect transistor (S2) coupled in series with the HSFET and coupled to a second supply rail (Vout);
a first driver (204a) to drive the HSFET, the first driver powered via a third supply rail (VRAIL2), and coupled to the inductor (at node LX);
a second driver (206a) to drive the LSFET, the second driver powered via a fourth supply rail (VRAIL), and coupled to the second supply rail; and
a bootstrap circuit including:
a capacitor (C2) coupled to the inductor (at node LX) and the third supply rail (at node 212); and
a switch (S3) coupled to the capacitor and the fourth supply rail (at the node common to elements 206a and 208).
	As to claim 2, Cattani’s Fig. 6 shows the apparatus of claim 1, wherein the fourth supply rail is to provide a fourth supply voltage (the voltage at VRAIL) which is derived from a first supply voltage (the voltage at Vin) supplied by the first power supply rail (Vin).
	As to claim 3, Cattani’s Fig. 6 clearly shows the apparatus of claim 2 comprising a supply generator (208) to derive the fourth supply voltage from the first supply voltage.
	As to claims 4 and 5, Cattani discloses wherein the supply generator comprises an open loop or a closed loop supply generator (depending on the chosen voltage regulator for the associated embodiment; see paragraph [0058]).
	As to claim 11, Cattani’s Fig. 6 shows the apparatus of claim 1, wherein the first supply rail is an input supply rail (hence the name of “Vin”), and wherein the second supply rail is an output supply rail (hence the name of “Vout”).
	As to claim 12, Cattani’s Fig. 6 clearly shows the apparatus of claim 1, wherein the inductor (L) is coupled to a low supply rail of the first driver (204a).
	As to claim 13, Cattani’s Fig. 6 clearly shows the apparatus of claim 1, wherein the second supply rail (Vout) is coupled to a low supply rail of the second driver (206a).
	As to claim 14, Cattani’s Fig. 6 clearly shows the apparatus of claim 1 comprising a load capacitor (C) coupled to the inductor, a ground supply rail (200b, 202b), and the second supply rail (Vout).
	As to claim 15, this claim is rejected for the same reasons as claim 1.
	As to claim 17, this claim is rejected for the same reasons as claim 1 (moreover, Cattani discloses electronic converters such as the one in Cattani’s Fig. 6 can be used in a lot of applications; see paragraph [0004]).
Allowable Subject Matter
Claims 6-10, 16, and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM HERNANDEZ whose telephone number is (571)272-8979. The examiner can normally be reached Mon to Fri; 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah M Youssef can be reached on (571) 270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM HERNANDEZ/Primary Examiner, Art Unit 2849